DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to the Amendment and Terminal Disclaimer filed on March 29, 2021. Claims 1-20 are currently pending in the application, with claims 1, 10 and 15 in independent form. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Previous Claim Objection Withdrawn
Applicant’s current amendment overcomes the previous objection to claim 10 regarding informalities, as set forth in the office action mailed January 28, 2021. The objection is withdrawn.

Response to Arguments
The Terminal Disclaimer filed March 29, 2021 overcomes the previous rejection based on non-statutory double patenting, as set forth in the office action mailed January 28, 2021. The rejection is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on March 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,579,724 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BARBARA M LEVEL/           Examiner, Art Unit 2144